DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 8/22/2022 is acknowledged.  Claims 1, 8, 12-13, 15, 18 have been amended.  Claims 21-23 are added.  Claims 14, 16-17 are added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13,15, 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0006558 A1).
Regarding claim 1, Wu teaches a method (method in Figs. 2A-3B of Wu) for fabricating a transistor (212 in Figs. 2A-3B of Chou) on a substrate (204), the method comprising: 
forming a plurality of transistor structures (finFET in Fig. 2A) on and/or within the substrate (204), wherein the plurality of transistor structures comprise a gate structure (placeholder gates 212), a source region (left epitaxial S/D region 220) and a drain region (right epitaxial S/D region 220); 
forming a conformal contact etch stop layer (CESL) (222 in Fig. 2A) on the plurality of transistor structures; and 
forming a conformal sacrificial silicon layer (silicon liner 302, as described in [0033]) on the CESL such that the sacrificial silicon layer is formed over the plurality of transistor structures, wherein formation of the sacrificial silicon layer includes forming the sacrificial silicon layer on the CESL in the source region (as shown in Fig. 3B of Wu) where a source contact will be subsequently formed and in the drain region where a drain contact will be subsequently formed (source/drain contacts are implied by the label of CESL 96).
But Wu does not explicitly teach that wherein a thickness of the CESL is not less than a thickness of the sacrificial silicon layer. 
Wu teaches that the CESL thickness is in the range of 1 nm to 50 nm (see [0032] of Wu) and the thickness of the sacrificial silicon layer is in the range of 1 nm to 10 nm (see [0033] of Wu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the CESL thicker than the sacrificial silicon layer in order to make sure the S/D regions are protected. 

Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20190164819 A1) (the US application is the same as the CN 109841681 used in previous rejection) in view of Wu et al. (US 2020/0006558 A1).
Regarding claim 1, Chou teaches a method (method in Figs. 2-16B of Chou) for fabricating a transistor (201 in Figs. 16A-B of Chou) on a substrate (70), the method comprising: 
forming a plurality of transistor structures (dummy gate structure 212 in Fig. 10A) on and/or within the substrate, wherein the plurality of transistor structures comprise a gate structure (82), a source region (left epitaxial S/D region 92) and a drain region (right epitaxial S/D region 92); 
forming a conformal contact etch stop layer (CESL) (96 in Fig. 11A-B) on the plurality of transistor structures; and 
forming a conformal sacrificial silicon layer (amorphous silicon liner 98, as described in [0036]-[0037]) on the CESL such that the sacrificial silicon layer is formed over the plurality of transistor structures, wherein formation of the sacrificial silicon layer includes forming the sacrificial silicon layer (as described in [0036]-[0037] of Chou) on the CESL in the source region where a source contact will be subsequently formed and in the drain region where a drain contact will be subsequently formed (source/drain contacts are implied by the label of CESL 96). 
But Chou does not teach wherein a thickness of the CESL is not less than a thickness of the sacrificial silicon layer. 
Wu teaches a contact etch stop layer (CESL) (222 in Fig. 2B of Wu) on a S/D region (220) of a transistor (212).  The CESL has thickness in the range of 1 nm to 50 nm (see [0032] of Wu).  A sacrificial silicon liner (302 in Fig. 3A and described in [0033]-[0034] of Wu) is deposited on the CESL and has thickness between 1nm and about 10nm.  So the sacrificial silicon liner is thinner than the CESL.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the CESL 96 of Chou to be in the range of 1nm to 50nm, as disclosed by Wu, since this is a known working range for CESL over a S/D region.
As incorporated, the sacrificial silicon layer 98 has thickness in the range of 0.5 to 20 nm (see [0037] of Chou).  So the thickness of the CESL 96 of Chou is greater than that of the sacrificial silicon layer 98.
Regarding claim 2, Chou in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the CESL comprises SiN (as described in [0035] of Chou), SiOCN, SiCN, SiBCN, AIN, and/or AlO.  
Regarding claim 3, Chou in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the sacrificial silicon layer comprises amorphous silicon (as stated in [0037] of Chou) or polycrystalline silicon.  
Regarding claim 4, Chou in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the forming the CESL comprises conformally depositing the CESL to a thickness ranging between 1 nm and 10 nm (as taught in claim 1 above, the thickness range of the CESL is about 1 to 50nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).   
Regarding claim 5, Chou in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the forming the sacrificial silicon layer comprises conformally depositing to a thickness ranging between 1 nm and 5 nm (as taught in [0037] of Chou, the thickness range of liner 98 is 0.5 to 20nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made [QUANTITY] in the [RANGES].  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Regarding claim 7, Chou in view of Wu teaches all the limitations of the method of claim 1, and further comprising: 
forming an oxide layer (ILD 99 in Fig. 13A-B is an oxide layer, as described in [0038] of Chou) directly on the sacrificial silicon layer and performing an anneal process (annealing process in [0039] of Chou); and 
wherein the sacrificial silicon layer protects the CESL from oxidation during said forming the oxide layer and performing the anneal process (as described in [0039] of Chou, any excess moisture or oxygen in the ILD layer 99 is absorbed by the silicon liner 98 to become liner oxide layer 97).  
Regarding claim 11, Chou in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the transistor is a Fin field effect transistor (FinFET) (as shown in Figs. 6A-8B, the device 212 is a finFET), and wherein the plurality of transistor structures comprise: 
one or more fins (74 in Fig. 8B) that extend vertically from the substrate, wherein the one or more fins comprise a channel region (region under the gate 82 and between the source/drain region 92 in Fig. 8A-B of Chou) positioned between the source region and the drain region; and 
the gate structure (80-84 in Fig. 8A of Chou), wherein the gate structure is oriented orthogonal to the one or more fins.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Wu, as applied to claim 1, and further in view of Moslehi et al. (US 2011/0284068 A1).
Regarding claim 6, Chou in view of Wu teaches all the limitations of the method of claim 1, but does not teach wherein the steps of forming the CESL and the forming the sacrificial silicon layer are performed in the same processing chamber using the same deposition process.  
Chou teaches that both CESL 96 and the sacrificial layer 97 can be made with ALD or CVD ([0038] and [0040] of Chou).
Moslehi teaches a cluster tool that can deposit silicon nitride, amorphous silicon in the same chamber (see [0022] of Moslehi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the CESL 96 and the sacrificial layer 97 in the same chamber in order to have higher quality films (less exposed to environment factors).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Wu, as applied to claim 7, and further in view of Chung et al. (US 2021/0233764 A1).
Regarding claim 8, Chou in view of Wu teaches all the limitations of the method of claim 7, but does not teach the method further comprising: performing a first etch process to form contact openings above the source region and the drain region; and wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL.  
Chung teaches a method of forming a source/drain contact to the epitaxial source/drain region (Figs. 18A-23B of Chung).  The method comprises: forming a dummy gate structure (72-74 in Fig. 18B) on a plurality of fins (58) between epitaxial source/drain regions (82); forming a CESL (87) and an oxide layer (88) over the entire structure; performing a replacement gate process (Figs. 20A-22B of Chung); performing a first etch process (etching to form openings of the contacts 112 in Fig. 23B of Chung; the first etch is the etching to expose the CESL 87) to remove the oxide layer and a second etch (etching to remove the CESL 87) to form contact openings exposing the source region and the drain region; and filling conductive material in the openings to form S/D contacts (112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D contacts as disclosed by Chung since this is the conventional way of forming S/D contacts to the S/D regions.
The limitation “wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL” is implied by the fact that the sacrificial layer protects the CESL.
Regarding claim 9, Chou-Wu-Chung teaches all the limitations of the method of claim 8, and also teaches wherein the sacrificial silicon layer is oxidized during said forming the oxide layer and performing the anneal process (as described in [0039] of Chou), and wherein the sacrificial silicon layer is removed during the first etch process (the first etch has been defined as the etching until the CESL 87 of Chung is exposed, this means the ILD layer 99 and the oxidized silicon layer 98 are removed).  
Regarding claim 10, Chou-Wu-Chung teaches all the limitations of the method of claim 8, and further comprising: 
performing a second etch process (this is the etching to remove the CESL 87 of Chung to expose the S/D regions 82) to remove portions of the CESL overlying the source region and the drain region and to extend the contact openings to the source region and the drain region; and 
wherein by protecting the CESL from thinning, the sacrificial silicon layer reduces or prevents damage to the plurality of transistor structures (this property is implicit from the protection of layer 96 of Chou).  

Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20190164819 A1) in view of Wu et al. (US 2020/0006558 A1).
Regarding claim 12, Chou teaches a method (method in Figs. 2-16B of Chou) for fabricating a transistor on a substrate (74), the method comprising: 
forming a plurality of transistor structures (dummy gate structure 212 in Fig. 10A) on and/or within the substrate (82), wherein the plurality of transistor structures comprise: one or more fins (74 in Fig. 8B) that extend vertically from the substrate, wherein the one or more fins comprise a source region (left epitaxial S/D region 92), a drain region (right epitaxial S/D region 92) and a channel region (region under the gate 82 and between the source/drain region 92 in Fig. 10A-B of Chou) positioned between the source region and the drain region; and 
a gate structure (82-84) oriented orthogonal to the one or more fins; 
forming a contact etch stop layer (CESL) (96 in Fig. 11A-B) on the plurality of transistor structures; 
forming a sacrificial layer (98 in Fig. 12A-B) directly on the CESL, such that the sacrificial layer is formed over the plurality of transistor structures, including over the source region and over the drain region (as shown in Figs. 12A-B); 
forming an oxide layer (99 in Figs. 13A-B) directly on the sacrificial layer; and 
performing an anneal process (annealing process described in [0039] of Chou) after the oxide layer is formed, wherein is configured to protect the CESL from oxidation during the forming of the oxide layer and the anneal process (as described in [0039] of Chou). 
Chou does not teach wherein a thickness of the sacrificial silicon layer is less than a thickness of the CESL.
Wu teaches a contact etch stop layer (CESL) (222 in Fig. 2B of Wu) on a S/D region (220) of a transistor (212).  The CESL has thickness in the range of 1 nm to 50 nm (see [0032] of Wu).  A sacrificial silicon liner (302 in Fig. 3A and described in [0033]-[0034] of Wu) is deposited on the CESL and has thickness between 1nm and about 10nm.  So the sacrificial silicon liner is thinner than the CESL.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the CESL 96 of Chou to be in the range of 1nm to 50nm, as disclosed by Wu, since this is a known working range for CESL over a S/D region.
As incorporated, the sacrificial silicon layer 98 has thickness in the range of 0.5 to 20 nm (see [0037] of Chou).  So the thickness of the CESL 96 of Chou is greater than that of the sacrificial silicon layer 98.
Regarding claim 13, Chou in view of Wu teaches all the limitations of the method of claim 12, and also teaches wherein the CESL comprises SiN (as described in [0035] of Chou), SiOCN, SiCN, SiBCN, AIN, and/or AIO, and the sacrificial layer comprises amorphous silicon or polycrystalline silicon.  
Regarding claim 15, Chou in view of Wu teaches all the limitations of the method of claim 12, and also teaches wherein the forming the CESL comprises conformally depositing the CESL to a thickness ranging between 1 nm and 10 nm (as taught in claim 1 above, the thickness range of the CESL is about 1 to 50nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)), and the forming the sacrificial layer comprises conformally depositing the sacrificial layer to a thickness ranging between 1 nm and 5 nm (as taught in [0037] of Chou, the thickness range of liner 98 is 0.5 to 20nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made [QUANTITY] in the [RANGES].  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Wu, as applied to claim 12, and further in view of Chung.
Regarding claim 18, Chou in view of Wu teaches all the limitations of the method of claim 12, but does not teach the method further comprising: performing a first etch process to remove the oxide layer and form contact openings above the source region and the drain region; and wherein by protecting the CESL from oxidation, the sacrificial layer prevents a thinning of the CESL.  
Chung teaches a method of forming a source/drain contact to the epitaxial source/drain region (Figs. 18A-23B of Chung).  The method comprises: forming a dummy gate structure (72-74 in Fig. 18B) on a plurality of fins (58) between epitaxial source/drain regions (82); forming a CESL (87) and an oxide layer (88) over the entire structure; performing a replacement gate process (Figs. 20A-22B of Chung); performing a first etch process (etching to form openings of the contacts 112 in Fig. 23B of Chung; the first etch is the etching to expose the CESL 87) to remove the oxide layer and a second etch (etching to remove the CESL 87) to form contact openings exposing the source region and the drain region; and filling conductive material in the openings to form S/D contacts (112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D contacts as disclosed by Chung since this is the conventional way of forming S/D contacts to the S/D regions.
The limitation “wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL” is implied by the fact that the sacrificial layer protects the CESL.
Regarding claim 19, Chou-Wu-Chung teaches all the limitations of the method of claim 18, and also teaches wherein the sacrificial silicon layer is oxidized during said post-oxide anneal process (as described in [0039] of Chou).  
Regarding claim 20, Chou-Wu-Chung teaches all the limitations of the method of claim 18, and further comprising: performing a second etch process (this is the etching to remove the CESL 87 of Chung to expose the S/D regions 82) to remove portions of the CESL overlying the source region and the drain region and to extend the contact openings to the source region and the drain region; and wherein by protecting the CESL from thinning, the sacrificial layer reduces or prevents damage to the source region and the drain region (this property is implicit from the protection of layer 96 of Chou).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Wu and Chung.
Regarding claim 21, Chou teaches a method (method in Figs. 2-16B of Chou) for fabricating a transistor (201 in Figs. 16A-B of Chou) on a substrate (70), the method comprising: 
forming a plurality of transistor structures (dummy gate structure 212 in Fig. 10A) over the substrate, wherein the plurality of transistor structures comprise a dummy gate structure (82), sidewall spacers (86) adjacent to the dummy gate structure, a source region (left epitaxial S/D region 92), and a drain region (right epitaxial S/D region 92); 
forming a conformal contact etch stop layer (CESL) (96 in Fig. 11A-B) over the plurality of transistor structures; 
forming a conformal sacrificial silicon layer (amorphous silicon liner 98, as described in [0036]-[0037]) over the CESL such that the sacrificial silicon layer is formed over the plurality of transistor structures, wherein formation of the sacrificial silicon layer includes forming the sacrificial silicon layer (as described in [0036]-[0037] of Chou) on the CESL in the source region where a source contact will be subsequently formed and in the drain region where a drain contact will be subsequently formed (source/drain contacts are implied by the label of CESL 96); 
forming an oxide layer (99 in Figs. 13A-B) directly on the sacrificial silicon layer and performing an anneal process (anneal process in [0039] of Chou), wherein the sacrificial silicon layer protects the CESL from oxidation during the forming of the oxide layer and performing the anneal process (as described in [0039] of Chou, any excess moisture or oxygen in the ILD layer 99 is absorbed by the silicon liner 98 to become liner oxide layer 97 so that the CESL 96 is not affected); 
performing a replacement metal gate (RMG) process (process in Figs. 15A-16A of Chou) comprising: removing the dummy gate structure to make a void space (50 in Fig. 15A); filling the void space with a metal gate structure (52 in Fig. 16A and [0046] of Chou).
But Chou does not teach wherein a thickness of the CESL is not less than a thickness of the sacrificial silicon layer; and the method comprising: forming a gate cap over the metal gate structure; and performing an oxide etch process to form contact openings above the source region and the drain region, wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL.  
Wu teaches a contact etch stop layer (CESL) (222 in Fig. 2B of Wu) on a S/D region (220) of a transistor (212).  The CESL has thickness in the range of 1 nm to 50 nm (see [0032] of Wu).  A sacrificial silicon liner (302 in Fig. 3A and described in [0033]-[0034] of Wu) is deposited on the CESL and has thickness between 1nm and about 10nm.  So the sacrificial silicon liner is thinner than the CESL.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the CESL 96 of Chou to be in the range of 1nm to 50nm, as disclosed by Wu, since this is a known working range for CESL over a S/D region.
As incorporated, the sacrificial silicon layer 98 has thickness in the range of 0.5 to 20 nm (see [0037] of Chou).  So the thickness of the CESL 96 of Chou is greater than that of the sacrificial silicon layer 98.
But Chou in view of Wu does not teach that the method comprising: forming a gate cap over the metal gate structure; and performing an oxide etch process to form contact openings above the source region and the drain region, wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL.  
Chung teaches a method of forming a source/drain contact to the epitaxial source/drain region (Figs. 18A-23B of Chung).  The method comprises: forming a dummy gate structure (72-74 in Fig. 18B) on a plurality of fins (58) between epitaxial source/drain regions (82); forming a CESL (87) and an oxide layer (88) over the entire structure; performing a replacement gate process (Figs. 20A-22B of Chung); forming a gate cap (96 in Fig. 22B of Chung) to cover the metal gate; performing a first etch process (etching to form openings of the contacts 112 in Fig. 23B of Chung; the first etch is the etching to expose the CESL 87) to remove the oxide layer and a second etch (etching to remove the CESL 87) to form contact openings exposing the source region and the drain region; and filling conductive material in the openings to form S/D contacts (112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D contacts as disclosed by Chung since this is the conventional way of forming S/D contacts to the S/D regions.
The limitation “wherein by protecting the CESL from oxidation, the sacrificial silicon layer prevents a thinning of the CESL” is implied by the fact that the sacrificial layer protects the CESL.
Regarding claim 22, Chou-Wu-Chung teaches all the limitations of the method of claim 21, and further comprising: performing another etch process (this is the etching to remove the CESL 87 of Chung to expose the S/D regions 82) to remove portions of the CESL overlying the source region and the drain region and to extend the contact openings to the source region and the drain region, wherein by protecting the CESL from thinning, the sacrificial silicon layer reduces or prevents damage to the plurality of transistor structures (this property is implicit from the protection of layer 96 of Chou).  
Regarding claim 23, Chou-Wu-Chung teaches all the limitations of the method of claim 21, and also teaches wherein the thickness of the CESL is between 1 nm and 10 nm (as taught in claim 1 above, the thickness range of the CESL is about 1 to 50nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997))and the thickness of the sacrificial silicon layer is between 1 nm and 5 nm (as taught in [0037] of Chou, the thickness range of liner 98 is 0.5 to 20nm.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made [QUANTITY] in the [RANGES].  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822